WiNsnow, J.
The findings of fact in this case simply find that the board of review raised the assessed valuation *114of tbe plaintiff’s personal property by the sum of $1,800, and that upon this basis the plaintiff paid a certain amount more than his equitable share of the town tax. There is no finding that the board of review acted illegally in any respect; in fact there was no evidence of any illegal action. In the absence of proof of irregularity or illegality, the action of a public body like a board of review is presumed to have been regular and valid. Tainter v. Lucas, 29 Wis. 375; State ex rel. Willis v. Prince, 45 Wis. 610. Therefore, even if there were no bill of exceptions in the case, we should have to say upon the findings that the action of the board of review is in all respects regular. The testimony preserved in the bill shows this fact also affirmatively. The only reason for setting aside the tax seems to have been that the board placed the value of the contract and bond for support at $1,800, while the court thought it was only of the value at which the plaintiff listed it; i. e., $200. Taxes are not to be set aside for this reason. If they were to be, boards of review would become ornamental only, and not useful, and their functions would be performed by the courts. The circuit court does not sit as an appellate tribunal from the board of review. This is elementary and fundamental.
By the Oourt. — Judgment reversed, and action remanded with directions to dismiss the complaint.